

Exhibit 10.71


FIRST AMENDMENT TO LOAN AGREEMENT
This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made as of June 18,
2014 (the “Effective Date”) by and among GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation (together with its successors and assigns, “Lender”), W2007
EQUITY INNS REALTY, LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “LLC Borrower”) and W2007 EQUITY INNS REALTY,
L.P., a Delaware limited partnership (together with its permitted successors and
assigns, “LP Borrower”). LLC Borrower and LP Borrower may be referred to herein,
individually or collectively, as the context may require as determined by
Lender, as “Borrower”.
RECITALS:
WHEREAS, Borrower and Lender are parties to that certain Loan Agreement, dated
as of April 11, 2014 (the “Loan Agreement”), pursuant to which Lender agreed,
subject to the terms and conditions set forth in the Loan Agreement, to make a
loan to Borrower in the original principal amount of $865,000,000.00 (“Loan”),
as provided in the Loan Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement.
WHEREAS, the parties to the Loan Agreement desire to amend the Loan Agreement as
set forth hereinbelow in order to (i) revise the Component amounts and the
Component Spreads and (ii) correct certain typographical errors contained
therein.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises of the parties
hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:
AGREEMENT
1.    Amendments to Loan Agreement. The following amendments shall be made to
the Loan Agreement, effective as of the Effective Date:
(a)    The following definition set forth in Section 1.1 of the Loan Agreement
shall be amended and restated as follows:
““Component Spread” shall mean, (a) with respect to Component A, 0.9327000% per
annum; (b) with respect to Component B, 1.2827000% per annum; (c) with respect
to Component C, 1.6827000% per annum; (d) with respect to Component D,
4.2267800% per annum; (e) with respect to Component E, 5.3267800% per annum and
(f) with respect to Component F, 5.7767800% per annum.”





--------------------------------------------------------------------------------



(b)    Section 2.1.2 of the Loan Agreement shall be amended and restated as
follows:
“2.1.2. Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”. The following table sets forth the initial principal amount of
each such Component.


Component
Initial Principal Amount
 
 
Component A
$271,878,000.00
Component B
$101,421,000.00
Component C
$66,000,000.00
Component D
$120,769,000.00
Component E
$167,658,000.00
Component F
$137,274,000.00”

(c)    Schedule I-M1 of the Loan Agreement shall be amended by changing the
Original Mezzanine Allocated Loan Amount for the Individual Property commonly
known as Hampton Inn West Palm Beach Florida Turnpike from 1,523,631 to
1,523,621.
(d)    The first sentence of paragraph (o) of Schedule V of the Loan Agreement
shall be amended by replacing the first word of such sentence (“With”) with the
following:
“Each Borrower has been and shall be a Delaware limited liability company or a
Delaware limited partnership, and with”
2.    Effect Upon Loan Documents.
(a)    The Loan Agreement and the other Loan Documents shall remain in full
force and effect and, except as specifically set forth herein, shall remain
unmodified. The provisions of this Amendment shall be subject to the provisions
of Section 10.1 of the Loan Agreement, which provisions are incorporated by
reference as if herein set forth in full. All references to “Loan Agreement” in
the Loan Documents shall mean and refer to the Loan Agreement as modified and
amended hereby.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Documents, or any other document, instrument or agreement executed and/or
delivered in connection therewith.
3.    Governing Law. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER



--------------------------------------------------------------------------------



SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND





--------------------------------------------------------------------------------



PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AMENDMENT
AND THE NOTE, AND THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
4.    Parties Bound/Execution. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives. Each party represents that
any individual executing this Amendment on behalf of such party has the
authority to so act on behalf of such party.
5.    Invalid Provision. If any provision of this Amendment is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of the Amendment, such provision shall be fully severable and this
Amendment shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Amendment and the
remaining provisions of this Amendment shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Amendment, unless such continued effectiveness of this
Amendment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
6.    Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement.
[SIGNATURES FOLLOW ON NEXT PAGE]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first set forth above.
LENDER:
GERMAN AMERICAN CAPITAL CORPORATION,
a Maryland corporation
By: /s/ David Goodman    
Name: David Goodman    
Title: Director    
By: /s/ William Moyer    
Name: William Moyer    
Title: Director    
[SIGNATURES CONTINUE ON NEXT PAGE]





--------------------------------------------------------------------------------



BORROWER:
W2007 EQUITY INNS REALTY, LLC.
a Delaware limited liability company
By:
WNT Mezz I. LLC.
a Delaware limited liability company,
its Managing Member

By: /s/ Todd Giannoble
Name: Todd Giannoble
Title: President & Manager
W2007 EQUITY INNS REALTY, L.P.,
a Delaware limited partnership
By:
W2007 Equity Inns Realty Gen-Par. LLC,
a Delaware limited liability company,
its General Partner

By: /s/ Todd Giannoble
Name: Todd Giannoble
Title: President & Manager

